DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
	Regarding the rejections of claims 1-9 under 35 USC § 112, the applicant’s arguments and amendments have been fully considered and are persuasive. The rejections of claims 1-9 under 35 USC § 112 have been withdrawn.
	Regarding the rejections of claims 1-9 under 35 USC § 103, the applicant’s arguments and amendments have been fully considered but are not persuasive. The application positively claims a first set of wheels driven through a transmission, but does not positively claim the absence of a transmission regarding the second driving device and second set of wheels. Under broadest reasonable interpretation, the second set of wheels may be driven through any number of devices, including a transmission. Additionally, the examiner notes that Yang US20160325725A1 (not Tatsushiro US20180148063A1, as indicated in the applicant’s response) is asserted to teach the limitations of “…the first driving device being configured to only drive a first set of driving wheels through a transmission; the second driving device including a second electric motor and being configured to only drive a second set of driving wheels…” as explained in the Office Action mailed on 4/1/2022.
	Regarding claim 10, see the rejection of claim 10 under 35 U.S.C. 103 below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada US20110022255A1 (hereinafter Yamada) in view of Tatsushiro US20180148063A1 (hereinafter Tatsushiro), Yang US20160325725A1 (hereinafter Yang), and Yamamoto US20130073136A1 (hereinafter Yamamoto).

Regarding claim 1, Yamada discloses A vehicle control device configured to control a vehicle ([0032] “FIG. 1 schematically illustrates a general configuration of a vehicle mounted with a drive control apparatus for controlling a hybrid electric vehicle”) including
a first driving device, ([0032]“In an engine running mode, only the engine 1 is used as the power source”)
a second driving 5device, ([0032]“In a motor running mode, only the motor 3 is used as the power source”)
and an energy storage device, ([0034] “and the AC power is stored in the battery 9”)
the first driving device including an internal combustion engine and a first electric motor configured to generate electricity by being rotated by the internal combustion engine, ([0033] “When the engine 1 is used as the power source, a turning force of the engine 1 is transmitted to the tires 5a, 5b through clutch mechanism and the differential device 4” [0034] “Also, turning force of the engine 1 is transmitted to the generator 2, and the generator 2 uses the turning force to generate DC power” Examiner notes that all four wheels are being controlled by both power sources.)
the vehicle control device comprising one or more processors ([0036] “The HV control unit 10 may be realized by using, for example, a microcomputer, and may be realized by using a hardware having a dedicated circuit configuration for enabling the flowing function”) , wherein:
the one or more processors are configured to decide a target driving force of the vehicle; ([0033] “The hybrid electric vehicle employs the engine 1 and the motor 3 as a power source for running, and runs under multiple running modes in accordance with accelerator pedal operation.” Examiner notes that the pedal operation corresponds to driving force. [0036] “The HV control unit 10 controls execution and non-execution of the above operation of the generator 2, the motor 3, the inverter 6, the inverter 8, and the battery 9 in response to commands from the navigation ECU 20” [0037] “More specifically, the HV control unit 10 stores two values including a present SOC (State Of Charge) and a reference SOC, and executes the following processes (A) and (B)” [0078] “Next, the control target value (target SOC) for a road section, in which the vehicle is located, is transmitted to the HV control unit 10 at S508. It should be noted that the HV control unit 10 changes the value of the reference SOC based on the control target value (target SOC) in order to control the generator 2, the motor 3, the inverter 6, and the inverter 8 such that the charge amount of the battery 9 of the hybrid electric vehicle becomes closer to the target SOC.”)
the one or more processors are configured to control at least one of a first driving force, which is a driving force of the first driving device, and a second driving force, which is a driving force of the second driving device, based on the target driving force ([0066] “More specifically, the hybrid running mode is selected as the recommended running mode for the road section (a battery charge section), in which the target SOC is scheduled to be increased. In contrast, the motor running mode is selected as the recommended running mode for another road section (a battery consumption section), in which the target SOC is scheduled to be reduced. In the vehicle running, in order to operate the vehicle under the running mode, where the battery 9 is to be charged, an accelerator operation needs to be performed, in which operation the accelerator pedal is required to be deeply depressed such that the accelerator pedal position becomes relatively large. In contrast, in order to operate the vehicle in the other running mode, where the battery 9 is not charged, another accelerator operation needs to be performed, in which operation the accelerator pedal is slightly depressed such that the accelerator pedal position becomes relatively small. As above, the schedule of the recommended running mode for each road section is defined.” Examiner notes that the acceleration pedal depression operation is the driving force required to change running modes. The motor running mode corresponds to the second driving device (Electric) while the hybrid running mode corresponds to the first driving force (engine).),
and when an amount of electric power stored in the energy storage device has become less than an electric power amount threshold, the one or more processors are configured to cause the first electric motor to generate electricity by rotation of the internal combustion engine; ([0066] “More specifically, the hybrid running mode is selected as the recommended running mode for the road section (a battery charge section), in which the target SOC is scheduled to be increased. In contrast, the motor running mode is selected as the recommended running mode for another road section (a battery consumption section), in which the target SOC is scheduled to be reduced.” Examiner notes that target SOC is threshold. When charge is reduced below threshold and needs to be increased, running mode is switched to hybrid mode. This means battery is being charged by engine. [0110] “Next, control proceeds to S606, where the schedule of the recommended running mode is defined for the road sections in the route from the present position to the end point of the traffic jam section. Specifically, if the battery residual amount at the entrance point of traffic jam section is estimated to become less than the necessary battery residual amount G for a case, where the vehicle runs under the EV running mode until the vehicle reaches the entrance point of traffic jam section, the recommended running mode for the vehicle operation is set to the HV running mode on one or more sections upstream of the entrance point of traffic jam section such that the battery residual amount at the entrance point of traffic jam section becomes increased to be equal to or greater than the necessary battery residual amount G. Also, if the battery residual amount at the entrance point of traffic jam section is estimated to be equal to or greater than the necessary battery residual amount G even when the vehicle is operated under the EV running mode until the vehicle reaches the entrance point of traffic jam section, the recommended running mode on a section upstream of the traffic jam section and on the traffic jam section is set to the EV running mode.”)
in a state where the first electric motor generates electricity by rotation of the internal combustion engine ([0034] “Also, turning force of the engine 1 is transmitted to the generator 2, and the generator 2 uses the turning force to generate DC power.” [0032] “In an engine running mode, only the engine 1 is used as the power source” Examiner notes that the engine running mode is a first driving force.) 
the one or more processors are configured to perform a second driving control in which driving of the vehicle by the second driving force is prioritized. ([0032] “In a motor running mode, only the motor 3 is used as the power source” Examiner notes that the motor running mode is the second driving mode. It is more efficient during stop frequencies.)
Yamada does not explicitly disclose the following limitations:
and the target driving force is decided based on user's operation for an accelerator pedal, the one or more processors are configured to perform a first driving control in which driving of the vehicle by the first driving force is prioritized
and in a state where the first electric motor generates electricity by rotation of the internal combustion engine and the target driving force is decided without being based on the user's operation for the accelerator pedal,
the first driving device being configured to only drive a first set of driving wheels through a transmission; the second driving device including a second electric motor and being configured to only drive a second set of driving wheels;
the energy storage device being configured 15to store electric power supplied from the first electric motor and supply the electric power to the first electric motor and the second electric motor,
However, Tatsushiro does teach: and the target driving force is decided based on user's operation for an accelerator pedal, the one or more processors are configured to perform a first driving control in which driving of the vehicle by the first driving force is prioritized ([0013] “the vehicle control device performing a first running mode in which a drive force control is provided according to a driver's acceleration/deceleration operation” Examiner notes that the drive force control provided according to a driver's acceleration/deceleration operation reads on “based on a user’s operation for an accelerator pedal”.)
and in a state where the first electric motor generates electricity by rotation of the internal combustion engine and the target driving force is decided without being based on the user's operation for the accelerator pedal, ([0013] “and a second running mode in which the drive force control is provided without the acceleration/deceleration operation while a target running state is set,” [0060] “Even during the engine running mode using the engine 12 as the power source for running, the electric energy from the first motor generator MG1 under regenerative control and/or the electric energy from the electric storage device 24 are supplied to the second motor generator MG2, and the second motor generator MG2 is driven (subjected to power running control) to apply a torque to the drive wheels 36, thereby performing a torque assist for assisting the power of the engine 12. Therefore, the torque assist is performed by the second motor generator MG2 as needed even in an engine running region of FIG. 5.” Examiner notes that the engine is running and drive force control is provided without the acceleration/deceleration operation. Motor is used apply a torque to the drive wheels.)
It would have been obvious for one of ordinary skill in the art to modify the teachings of having two different power sources as taught by Yamada with each power source being prioritized in different situations as taught by Tatsushiro. This modification would have been done to improve fuel efficiency. 
Additionally, Yang discloses the first driving device being configured to only drive a first set of driving wheels through a transmission; the second driving device including a second electric motor and being configured to only drive a second set of driving wheels; ([0056] “When the output unit 5 is configured to drive the front wheels 210 and the second motor generator 42 is configured to drive the rear wheels 220, the vehicle having the power transmission system 100 may be operable as a four-wheel drive vehicle, and may switch between a two-wheel drive mode and a four-wheel drive mode. When the output unit 5 is configured to drive the front wheels 210 and the rear wheels 220 and the second motor generator 42 is configured to drive the front wheels 210 or the rear wheels 220, the vehicle having the power transmission system 100 may be operable as a four-wheel drive vehicle.” Examiner notes that the output unit or engine configured to drive front wheels. Second motor configured to drive back wheels.)
It would have been obvious for one of ordinary skills to combine the teachings of both power sources being able to control all wheels as taught by Yamada with the engine controlling one set while the motor controls the other set as taught by Yang. This modification would have been made to make sure both power sources are not connected to each other and can operate separately as well as enabling a switching between two-wheel drive and four-wheel drive. 
Finally, Yamamoto discloses the energy storage device being configured 15to store electric power supplied from the first electric motor and supply the electric power to the first electric motor and the second electric motor, ([0013] “In this case, the hybrid vehicle according to the above-described aspect may further include a generator which transmits and receives electric power to and from the secondary battery” [0034] “and the AC power is stored in the battery 9” [0033] “Also, when the motor 3 is used as the power source, AC power of the battery 9 is converted to DC power through the DC link 7 and the inverter 8, and the DC power drives the motor 3.”)
It would have been obvious for one of ordinary skills to combine the teachings of generator supplying power to battery as taught by Yamada with the battery being able to supply power to the motor and generator as taught by Yamamoto. This modification would have been made to make sure the generator can start engine using battery power or power front wheels.

Regarding claim 2, modified Yamada includes, as discussed above, The vehicle control device according to claim 1,
Yamada additionally discloses wherein, in a state where the internal combustion engine does not rotate and the vehicle is driven by the second driving force, when the amount of the electric power stored in the energy storage device has become less than the electric power amount threshold, the one or more processors are configured to start to rotate the internal combustion engine to thereby start electric power generation by the first electric motor, and continue driving of the vehicle by the second driving force; ([0109] “More specifically, the necessary battery residual amount G is specified based on (a) the electric power consumption E of the battery 9 while the vehicle runs on the traffic jam section under the EV running mode and (b) a predetermined lower-limit standard value F for a battery residual amount of the battery 9.”  Examiner notes that the lower-limit standard value is the minimum limit threshold. “the lower-limit standard value F of the battery residual amount of the battery 9 employs a value (for example, about 35 to 50%). In the typical operation, when the battery residual amount decreases to the lower-limit standard value F, the engine 1 is activated in order to charge the battery 9” Examiner notes that the engine is activated when threshold reached to provide charge to battery.)

Regarding claim 3, modified Yamada includes, as discussed above, The vehicle control device according to claim 1,
Yamada does not explicitly disclose the following elements. However, Tatsushiro does disclose wherein the state where the target driving force is decided without being based on the user's operation for the accelerator pedal is a state where the target driving force is decided based on information from a parking control device configured to assist the vehicle in parking. ([0045] “the target drive force is calculated depending on the target vehicle speed, and the steering angle is automatically controlled for running according to the running route. Otherwise, the automatic driving running mode may be a running mode in which surrounding road conditions etc. may be recognized with a camera etc. for parking in a garage, parallel parking, etc. without driver's operation.” Examiner notes that the control device activates automatic mode when parking to avoid jerk.)
It would have been obvious for one of ordinary skills to modify the teachings of a hybrid vehicle apparatus as taught by Yamada with the parking target force being decided automatically as taught by Tatsushiro. This modification would have been done to reduce jerk while parking, and improve fuel efficiency. It also improves driver comfort. 

Regarding claim 4, modified Yamada includes, as discussed above, The vehicle control device according to claim 1, wherein:
Yamada does not explicitly disclose the following limitations. However, Tatsushiro does disclose a maximum driving force of the first driving device is greater than a maximum driving force of the second driving device; ([0069] “the uphill/downhill AI control portion 66 controls the automatic transmission 16 to keep the engine rotation speed Ne high during slope-road running on both the uphill road and the downhill road as compared to flat-road running. For example, even if the drive force decreases due to a curve on the uphill road etc., an upshift based on the shift map described in FIG. 5 is limited to maintain the engine rotation speed Ne at high rotation so as to improve drivability during reacceleration and, at the time of power-on on the uphill road, the shift map of FIG. 5 is shifted to the low drive force side or the high vehicle speed side to facilitate a downshift, or a downshift is forcibly performed to raise the engine rotation speed Ne so as to improve climbing performance.” Examiner notes that going uphill requires more power than the motor can provide by itself. Therefore, the engine is kept rotating as it can provide more power to climb. [0069] “in the case of keeping the engine rotation speed Ne high by the uphill/downhill AI control portion 66 when the drive force decreases due to the curve on the uphill road etc” [0071] “when the degree of demand for acceleration/deceleration on the uphill/downhill road is larger, the increase amount of the engine rotation speed Ne is made larger so that adequate drivability is acquired.”)
and in a state where the vehicle is driven by the second driving force, when the target driving force has become more than or equal to a target driving force threshold, or in the state where the vehicle is driven by the second driving force, when the target driving force has become more than or equal to the maximum driving force of the second driving device, the one or more processors are configured to make a transition from the state where the vehicle is driven by the second driving force to a state where the vehicle is driven by at least the first driving force. [0085] “during the motor running mode in which the second motor generator MG2 is used as the power source for running, while the engine rotation speed Ne is maintained at substantially zero in flat-road running, the engine rotation speed Ne can be raised in preparation for an acceleration demand in running on an uphill road. The engine 12 may be started and allowed to rotate by itself, or may simply be cranked.” Examiner notes that when car is running uphill in electric mode (running mode) it requires more power (acceleration demand) than the motor can provide by itself. The engine therefore starts rotating to add more power (engine rotation speed Ne can be raised).
It would have been obvious for one of ordinary skills to modify the teachings of having two different power sources as taught by Yamada with the power source being switched from solely relying on electric power to also relying on engine power as taught by Tatsuhiro. This modification would have been done to improve power efficiency when a high amount of power is necessary. 

Regarding claim 5, modified Yamada includes, as discussed above, The vehicle control device according to claim 1,
Yamada does notes explicitly disclose the following elements. However, Tatsuhiro does disclose wherein in a state where the internal combustion engine rotates, the vehicle is driven by the first driving force, and the target driving force is decided without being based on the user's operation for the accelerator pedal, when the amount of the electric power stored in the energy storage device has changed from a value less than the electric power amount threshold to a value more than or equal to the electric power amount threshold, the one or more processors are configured to continue rotation of the internal combustion engine. ([0085] “during the motor running mode in which the second motor generator MG2 is used as the power source for running, while the engine rotation speed Ne is maintained at substantially zero in flat-road running, the engine rotation speed Ne can be raised in preparation for an acceleration demand in running on an uphill road. The engine 12 may be started and allowed to rotate by itself, or may simply be cranked.” Examiner notes that when car is running uphill in electric mode it requires more power than the motor can provide by itself. The engine therefore starts rotating to add more power. ([0113] “For one or more sections upstream of the entrance point of traffic jam section, the recommended accelerator operation is set as an accelerator operation, in which the vehicle is operated for allowing the battery 9 to be charged such that the battery residual amount at the entrance point of traffic jam section becomes equal to or greater than the necessary battery residual amount” Examiner notes that the engine is being charged when ICE is being rotated. Charge can become greater than necessary amount in this running mode which means ICE can keep charging even after threshold is reached.)
It would have been obvious for one of ordinary skills to modify the teachings of having two different power sources as taught by Yamada with the power source being switched from solely relying on electric power to also relying on engine power as taught by Tatsuhiro. This modification would have been done to improve power efficiency when a high amount of power is necessary. 

Regarding claim 6, modified Yamada includes, as discussed above, The vehicle control device according to claim 1,
Yamada additionally discloses wherein, in a state where the internal combustion engine rotates, the vehicle is driven by the second driving force, and the target driving force is decided without being based on the user's operation for the accelerator pedal, when the amount of the electric power stored in the energy storage device has changed from a value less than the electric power amount threshold to a value more than or equal to the electric power amount threshold, the one or more processors are configured to stop rotation of the internal combustion engine. ([0115] “in the schedule of the recommended running mode, the vehicle is intentionally frequently operated under the hybrid drive on the section upstream of the traffic jam section such that the battery is effectively charged before the vehicle reaches the traffic jam section. As a result, it is possible to operate the vehicle as required under the EV running mode in the traffic jam section, and thereby it is possible to effectively improve the total fuel efficiency over the entirety of the route to the destination.” Examiner nots that the battery is charged in advance of sections where motor will solely be used as a power source. The engine can therefore be shut off and operation can continue under EV mode after charge threshold is reached.)

Regarding claim 8, modified Yamada includes, as discussed above, The vehicle control device according to claim 1,
Yamada does notes explicitly disclose the following elements. However, Yang does disclose wherein, in a state where the vehicle is driven by the second driving force and the target driving force is decided without being based on the user's operation for the accelerator pedal, when a skid has occurred on the other set of the set of first driving wheels and the set of second driving wheels, the one or more processors are configured to drive the vehicle by the first driving force and the second driving force. ([0156] “four motor generators are used, and each motor generator is configured to drive one wheel. An advantage of four independent motors driving the vehicle lies in that: In the related art, a mechanical four-wheel drive vehicle may only achieve the torque distribution of front and rear wheels, and a full-time four-wheel drive vehicle may only achieve small difference in instantaneous torque of left and right wheels. However, in the foregoing five embodiments, since four motors are used for driving the vehicle, +100% to −100% torque difference adjustment of the left and right wheel motors may be realized, thus greatly enhancing the steering stability during the high-speed turning, and solving the problems of understeer and oversteer.” Examiner notes that the four-wheel drive is used to improve stability.)
It would have been obvious for one of ordinary skills to modify the teachings of having two different power sources as taught by Yamada with using both power sources when sliding or when greater traction is needed as taught by Yang. This modification would have been done to improve traction and control. 

Regarding claim 9, Yamada discloses A vehicle comprising a vehicle control device, the vehicle control device being configured to control the vehicle  ([0032] “FIG. 1 schematically illustrates a general configuration of a vehicle mounted with a drive control apparatus for controlling a hybrid electric vehicle”)
including a first driving device,  ([0032]“In an engine running mode, only the engine 1 is used as the power source”)
a second driving device, ([0032]“In a motor running mode, only the motor 3 is used as the power source”)
and an energy storage device, ([0034] “and the AC power is stored in the battery 9”)
the first driving device including an internal combustion engine and a first electric motor configured to generate electricity by being rotated by the internal combustion engine, ([0033] “When the engine 1 is used as the power source, a turning force of the engine 1 is transmitted to the tires 5a, 5b through clutch mechanism and the differential device 4” [0034] “Also, turning force of the engine 1 is transmitted to the generator 2, and the generator 2 uses the turning force to generate DC power” Examiner notes that all four wheels are being controlled by both power sources.)
the vehicle control device comprising one or more processors, ([0036] “The HV control unit 10 may be realized by using, for example, a microcomputer, and may be realized by using a hardware having a dedicated circuit configuration for enabling the flowing function”) wherein: the one or more processors are configured to decide a target driving force of the vehicle; ([0033] “The hybrid electric vehicle employs the engine 1 and the motor 3 as a power source for running, and runs under multiple running modes in accordance with accelerator pedal operation.” Examiner notes that the pedal operation corresponds to driving force. [0036] “The HV control unit 10 controls execution and non-execution of the above operation of the generator 2, the motor 3, the inverter 6, the inverter 8, and the battery 9 in response to commands from the navigation ECU 20” [0037] “More specifically, the HV control unit 10 stores two values including a present SOC (State Of Charge) and a reference SOC, and executes the following processes (A) and (B)” [0078] “Next, the control target value (target SOC) for a road section, in which the vehicle is located, is transmitted to the HV control unit 10 at S508. It should be noted that the HV control unit 10 changes the value of the reference SOC based on the control target value (target SOC) in order to control the generator 2, the motor 3, the inverter 6, and the inverter 8 such that the charge amount of the battery 9 of the hybrid electric vehicle becomes closer to the target SOC.”)
the one or more processors are configured to control at least one of a first driving force, which is a driving force of the first driving device, and a second driving force, which is a driving force of the second driving device, ([0066] “More specifically, the hybrid running mode is selected as the recommended running mode for the road section (a battery charge section), in which the target SOC is scheduled to be increased. In contrast, the motor running mode is selected as the recommended running mode for another road section (a battery consumption section), in which the target SOC is scheduled to be reduced. In the vehicle running, in order to operate the vehicle under the running mode, where the battery 9 is to be charged, an accelerator operation needs to be performed, in which operation the accelerator pedal is required to be deeply depressed such that the accelerator pedal position becomes relatively large. In contrast, in order to operate the vehicle in the other running mode, where the battery 9 is not charged, another accelerator operation needs to be performed, in which operation the accelerator pedal is slightly depressed such that the accelerator pedal position becomes relatively small. As above, the schedule of the recommended running mode for each road section is defined.” Examiner notes that the acceleration pedal depression operation is the driving force required to change running modes. The motor running mode corresponds to the second driving device (Electric) while the hybrid running mode corresponds to the first driving force (engine).)
 	based on the target driving force, and when an amount of electric power stored in the energy storage device has become less than an electric power amount threshold, the one or more processors are configured to cause the first electric motor to generate electricity by rotation of the internal combustion engine; ([0066] “More specifically, the hybrid running mode is selected as the recommended running mode for the road section (a battery charge section), in which the target SOC is scheduled to be increased. In contrast, the motor running mode is selected as the recommended running mode for another road section (a battery consumption section), in which the target SOC is scheduled to be reduced.” Examiner notes that the target SOC is threshold. When charge is reduced below threshold and needs to be increased, running mode is switched to hybrid mode. This means battery is being charged by engine. [0110] “Next, control proceeds to S606, where the schedule of the recommended running mode is defined for the road sections in the route from the present position to the end point of the traffic jam section. Specifically, if the battery residual amount at the entrance point of traffic jam section is estimated to become less than the necessary battery residual amount G for a case, where the vehicle runs under the EV running mode until the vehicle reaches the entrance point of traffic jam section, the recommended running mode for the vehicle operation is set to the HV running mode on one or more sections upstream of the entrance point of traffic jam section such that the battery residual amount at the entrance point of traffic jam section becomes increased to be equal to or greater than the necessary battery residual amount G. Also, if the battery residual amount at the entrance point of traffic jam section is estimated to be equal to or greater than the necessary battery residual amount G even when the vehicle is operated under the EV running mode until the vehicle reaches the entrance point of traffic jam section, the recommended running mode on a section upstream of the traffic jam section and on the traffic jam section is set to the EV running mode.”)
in a state where the first electric motor generates electricity by rotation of the internal combustion engine, the one or more processors are configured to perform a first driving control in which driving of the vehicle by the first driving force is prioritized; ([0034] “Also, turning force of the engine 1 is transmitted to the generator 2, and the generator 2 uses the turning force to generate DC power.”)
the one or more processors are configured to perform a second driving control in which driving of the vehicle by the second driving force is prioritized. ([0032] “In a motor running mode, only the motor 3 is used as the power source” Examiner notes that the motor running mode is the second driving mode. It is more efficient during stop frequencies.)
Yamada does not explicitly disclose the following limitations:
and the target driving force is decided based on user's operation for an accelerator pedal
and in a state where the first electric motor generates electricity by rotation of the internal combustion engine and the target driving force is decided without being based on the user's operation for the accelerator pedal,
the first driving device being configured to only drive a first set of driving wheels through a transmission; the second driving device including a second electric motor and being configured to only drive a second set of driving wheels;
the energy storage device being configured to store electric power supplied from the first electric motor and supply the electric power to the first electric motor and the second electric motor,
However, Tatsushiro does disclose: and the target driving force is decided based on user's operation for an accelerator pedal ([0013] “(b) the vehicle control device performing a first running mode in which a drive force control is provided according to a driver's acceleration/deceleration operation”)
and in a state where the first electric motor generates electricity by rotation of the internal combustion engine and the target driving force is decided without being based on the user's operation for the accelerator pedal, ([0013] “and a second running mode in which the drive force control is provided without the acceleration/deceleration operation while a target running state is set, [0060] Even during the engine running mode using the engine 12 as the power source for running, the electric energy from the first motor generator MG1 under regenerative control and/or the electric energy from the electric storage device 24 are supplied to the second motor generator MG2, and the second motor generator MG2 is driven (subjected to power running control) to apply a torque to the drive wheels 36, thereby performing a torque assist for assisting the power of the engine 12. Therefore, the torque assist is performed by the second motor generator MG2 as needed even in an engine running region of FIG. 5. Examiner notes that the engine is running and drive force control is provided without the acceleration/deceleration operation. Motor is used apply a torque to the drive wheels.)
It would have been obvious for one of ordinary skills to modify the teachings of having two different power sources as taught by Yamada with each power source being prioritized in different situations as taught by Tatsuhiro. This modification would have been done to improve fuel efficiency. 
Additionally, Yang discloses the first driving device being configured to only drive a first set of driving wheels through a transmission; the second driving device including a second electric motor and being configured to only drive a second set of driving wheels; ([0056] “When the output unit 5 is configured to drive the front wheels 210 and the second motor generator 42 is configured to drive the rear wheels 220, the vehicle having the power transmission system 100 may be operable as a four-wheel drive vehicle, and may switch between a two-wheel drive mode and a four-wheel drive mode. When the output unit 5 is configured to drive the front wheels 210 and the rear wheels 220 and the second motor generator 42 is configured to drive the front wheels 210 or the rear wheels 220, the vehicle having the power transmission system 100 may be operable as a four-wheel drive vehicle.” Examiner notes that the output unit or engine configured to drive front wheels. Second motor configured to drive back wheels.)
It would have been obvious for one of ordinary skills to modify the teachings of having two different power sources as taught by Yamada with each power source controlling a different set of wheels as taught by Yang. This modification would have been done to improve stability and driver comfort. 
Finally, Yamamoto discloses the energy storage device being configured to store electric power supplied from the first electric motor and supply the electric power to the first electric motor and the second electric motor, ([0013] “In this case, the hybrid vehicle according to the above-described aspect may further include a generator which transmits and receives electric power to and from the secondary battery” [0034] “and the AC power is stored in the battery 9” [0033] “Also, when the motor 3 is used as the power source, AC power of the battery 9 is converted to DC power through the DC link 7 and the inverter 8, and the DC power drives the motor 3.”)
It would have been obvious for one of ordinary skills to modify the teachings of having an energy device being charged by the generator as taught by Yamada with being able to supply power to both the motor and the generator from the battery as taught by Yamamoto. This modification would have been done to improve control of the front wheels as they can be controlled by both engine and electric power. Electric power can also be used to start the engine.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Tatsushiro, Yang, Yamamoto, and Kimura US20150258983A1 (hereinafter Kimura).

Regarding claim 7, modified Yamada includes, as discussed above, The vehicle control device according to claim 1,
Yamada does not explicitly disclose the following elements. However, Kimura discloses wherein: the transmission includes a plurality of gears; a number of gears meshed when the vehicle moves backward, among the plurality of gears, is greater than a number of gears meshed when the vehicle moves forward, among the plurality of gears; and when a speed of the vehicle that is moving backward by the first driving force has changed from a value more than or equal to a first speed threshold to a value less than the first speed threshold, the one or more processors are configured to continue rotation of the internal combustion engine and make a transition from a state where the vehicle is driven by the first driving force to a state where the vehicle is driven by the second driving force and then, stop the rotation of the internal combustion engine when the speed of the vehicle has become less than a second speed threshold that is smaller than the first speed threshold. ([0058] “The collinear chart of FIG. 4 corresponds to the reverse drive mode of the drive system 10 in the present embodiment. In a state of the drive system 10 indicated in this collinear chart of FIG. 4, a torque generated by the second electric motor MG2 in the negative direction causes a change of the rotating speed of the output gear 28 in the negative or reverse direction, and the hybrid vehicle is driven in the reverse direction with the output gear 28 being rotated at a negative speed value. As indicated in FIG. 4, the differential function of the first planetary gear set 14 with respect to the rotary motion received from the engine 12 is permitted in the released states of both of the clutch CL1 and the brake BK1, so that the engine 12 and the second electric motor MG2 are permitted to be operated in the opposite directions.”  Examiner notes that gears are changed and vehicle is driven with both engine and electric power when being driven backward. Driving in reverse at any speed would be the first threshold speed. Second threshold is when vehicle stops at which point the engine is shut off. [0059] “so that when the second electric motor MG2 is operated in the negative direction, the engine 12 is also operated in the negative or reverse direction.” [0062] “when the drive mode switching control portion 60 determines that the drive system 10 should be switched to the reverse drive mode, as a result of an operation of the shift lever of the manually operated shifting device 50 to the reverse drive position R, the second electric motor drive control portion 70 initiates the operation of the second electric motor MG2 to generate the negative torque for rotating the output gear 28 in the reverse direction” [0065] “Accordingly, it is possible to prevent the operations of the engine 12 and the second electric motor MG2 in the same direction, and to effectively prevent an operation of the engine 12 in the reverse direction as a result of an operation of the second electric motor MG2 to generate a negative torque for reverse driving of the hybrid vehicle. Namely, the electronic control device 30 provides a control apparatus for the hybrid vehicle drive system 10, which permits prevention of an operation of the engine 12 in the reverse direction during reverse driving of the hybrid vehicle.”)
It would have been obvious for one of ordinary skills to modify the teachings of having two different power sources as taught by Yamada with switching from engine power to electric power when moving backward and eventually shutting off engine when stopping as taught by Kimura. This modification would have been done to reduce jerk and improve fuel efficiency.

Regarding claim 10, Yamanda discloses A vehicle control device configured to control a vehicle ([0032] “FIG. 1 schematically illustrates a general configuration of a vehicle mounted with a drive control apparatus for controlling a hybrid electric vehicle”)  including
a first driving device ([0032]“In an engine running mode, only the engine 1 is used as the power source”),
a second driving device ([0032]“In a motor running mode, only the motor 3 is used as the power source”),
and an energy storage device ([0034] “and the AC power is stored in the battery 9”),
the first driving device including an internal combustion engine and a first electric motor configured to generate electricity by being rotated by the internal combustion engine, ([0033] “When the engine 1 is used as the power source, a turning force of the engine 1 is transmitted to the tires 5a, 5b through clutch mechanism and the differential device 4” [0034] “Also, turning force of the engine 1 is transmitted to the generator 2, and the generator 2 uses the turning force to generate DC power” Examiner notes that all four wheels are being controlled by both power sources.)
the vehicle control device comprising one or more processors, wherein: the one or more processors are configured to decide a target driving force of the vehicle; ([0033] “The hybrid electric vehicle employs the engine 1 and the motor 3 as a power source for running, and runs under multiple running modes in accordance with accelerator pedal operation.” Examiner notes that the pedal operation corresponds to driving force. [0036] “The HV control unit 10 controls execution and non-execution of the above operation of the generator 2, the motor 3, the inverter 6, the inverter 8, and the battery 9 in response to commands from the navigation ECU 20” [0037] “More specifically, the HV control unit 10 stores two values including a present SOC (State Of Charge) and a reference SOC, and executes the following processes (A) and (B)” [0078] “Next, the control target value (target SOC) for a road section, in which the vehicle is located, is transmitted to the HV control unit 10 at S508. It should be noted that the HV control unit 10 changes the value of the reference SOC based on the control target value (target SOC) in order to control the generator 2, the motor 3, the inverter 6, and the inverter 8 such that the charge amount of the battery 9 of the hybrid electric vehicle becomes closer to the target SOC.”)
the one or more processors are configured to control at least one of a first driving force, which is a driving force of the first driving device, and a second driving force, which is a driving force of the second driving device, based on the target driving force ([0066] “More specifically, the hybrid running mode is selected as the recommended running mode for the road section (a battery charge section), in which the target SOC is scheduled to be increased. In contrast, the motor running mode is selected as the recommended running mode for another road section (a battery consumption section), in which the target SOC is scheduled to be reduced. In the vehicle running, in order to operate the vehicle under the running mode, where the battery 9 is to be charged, an accelerator operation needs to be performed, in which operation the accelerator pedal is required to be deeply depressed such that the accelerator pedal position becomes relatively large. In contrast, in order to operate the vehicle in the other running mode, where the battery 9 is not charged, another accelerator operation needs to be performed, in which operation the accelerator pedal is slightly depressed such that the accelerator pedal position becomes relatively small. As above, the schedule of the recommended running mode for each road section is defined.” Examiner notes that the acceleration pedal depression operation is the driving force required to change running modes. The motor running mode corresponds to the second driving device (Electric) while the hybrid running mode corresponds to the first driving force (engine).),
and when an amount of electric power stored in the energy storage device has become less than an electric power amount threshold, the one or more processors are configured to cause the first electric motor to generate electricity by rotation of the internal combustion engine; ([0066] “More specifically, the hybrid running mode is selected as the recommended running mode for the road section (a battery charge section), in which the target SOC is scheduled to be increased. In contrast, the motor running mode is selected as the recommended running mode for another road section (a battery consumption section), in which the target SOC is scheduled to be reduced.” Examiner notes that target SOC is threshold. When charge is reduced below threshold and needs to be increased, running mode is switched to hybrid mode. This means battery is being charged by engine. [0110] “Next, control proceeds to S606, where the schedule of the recommended running mode is defined for the road sections in the route from the present position to the end point of the traffic jam section. Specifically, if the battery residual amount at the entrance point of traffic jam section is estimated to become less than the necessary battery residual amount G for a case, where the vehicle runs under the EV running mode until the vehicle reaches the entrance point of traffic jam section, the recommended running mode for the vehicle operation is set to the HV running mode on one or more sections upstream of the entrance point of traffic jam section such that the battery residual amount at the entrance point of traffic jam section becomes increased to be equal to or greater than the necessary battery residual amount G. Also, if the battery residual amount at the entrance point of traffic jam section is estimated to be equal to or greater than the necessary battery residual amount G even when the vehicle is operated under the EV running mode until the vehicle reaches the entrance point of traffic jam section, the recommended running mode on a section upstream of the traffic jam section and on the traffic jam section is set to the EV running mode.”)
Yamada does not explicitly disclose the following limitations:
the first driving device being configured to drive a first set of driving wheels through a transmission; the second driving device including a second electric motor and being configured to drive a second set of driving wheels;
the energy storage device being configured to store electric power supplied from the first electric motor and supply the electric power to the first electric motor and the second electric motor,
the transmission including a plurality of gears in a manner that a number of gears meshed is greater when the vehicle moves in one direction than a number of gears meshed when the vehicle moves in another direction
in a state where the vehicle moves in the another direction, the first electric motor generates electricity by rotation of the internal combustion engine and the target driving force is decided based on user's operation for an accelerator pedal, the one or more processors are configured to perform a first driving control in which driving of the vehicle by the first driving force is prioritized;
and in a state where the vehicle moves in the another direction, the first electric motor generates electricity by rotation of the internal combustion engine and the target driving force is decided without being based on the user's operation for the accelerator pedal, the one or more processors are configured to perform a second driving control in which driving of the vehicle by the second driving force is prioritized.
However, Yang discloses the first driving device being configured to drive a first set of driving wheels through a transmission; the second driving device including a second electric motor and being configured to drive a second set of driving wheels; ([0056] “When the output unit 5 is configured to drive the front wheels 210 and the second motor generator 42 is configured to drive the rear wheels 220, the vehicle having the power transmission system 100 may be operable as a four-wheel drive vehicle, and may switch between a two-wheel drive mode and a four-wheel drive mode. When the output unit 5 is configured to drive the front wheels 210 and the rear wheels 220 and the second motor generator 42 is configured to drive the front wheels 210 or the rear wheels 220, the vehicle having the power transmission system 100 may be operable as a four-wheel drive vehicle.” Examiner notes that the output unit or engine configured to drive front wheels. Second motor configured to drive back wheels.)
It would have been obvious for one of ordinary skills to combine the teachings of both power sources being able to control all wheels as taught by Yamada with the engine controlling one set while the motor controls the other set as taught by Yang. This modification would have been made to make sure both power sources are not connected to each other and can operate separately as well as enabling a switching between two-wheel drive and four-wheel drive.
Additionally, Yamamoto discloses the energy storage device being configured to store electric power supplied from the first electric motor and supply the electric power to the first electric motor and the second electric motor, ([0013] “In this case, the hybrid vehicle according to the above-described aspect may further include a generator which transmits and receives electric power to and from the secondary battery” [0034] “and the AC power is stored in the battery 9” [0033] “Also, when the motor 3 is used as the power source, AC power of the battery 9 is converted to DC power through the DC link 7 and the inverter 8, and the DC power drives the motor 3.”)
It would have been obvious for one of ordinary skills to combine the teachings of generator supplying power to battery as taught by Yamada with the battery being able to supply power to the motor and generator as taught by Yamamoto. This modification would have been made to make sure the generator can start engine using battery power or power front wheels.
Furthermore, Kimura discloses the transmission including a plurality of gears in a manner that a number of gears meshed is greater when the vehicle moves in one direction than a number of gears meshed when the vehicle moves in another direction ([0058] “The collinear chart of FIG. 4 corresponds to the reverse drive mode of the drive system 10 in the present embodiment. In a state of the drive system 10 indicated in this collinear chart of FIG. 4, a torque generated by the second electric motor MG2 in the negative direction causes a change of the rotating speed of the output gear 28 in the negative or reverse direction, and the hybrid vehicle is driven in the reverse direction with the output gear 28 being rotated at a negative speed value,
Finally, Tatsushiro discloses 7in a state where the vehicle moves in the another direction, the first electric motor generates electricity by rotation of the internal combustion engine and the target driving force is decided based on user's operation for an accelerator pedal, the one or more processors are configured to perform a first driving control in which driving of the vehicle by the first driving force is prioritized; ([0013] “the vehicle control device performing a first running mode in which a drive force control is provided according to a driver's acceleration/deceleration operation” Examiner notes that the drive force control provided according to a driver's acceleration/deceleration operation reads on “based on a user’s operation for an accelerator pedal”.)
and in a state where the vehicle moves in the another direction, the first electric motor generates electricity by rotation of the internal combustion engine and the target driving force is decided without being based on the user's operation for the accelerator pedal, the one or more processors are configured to perform a second driving control in which driving of the vehicle by the second driving force is prioritized. ([0013] “and a second running mode in which the drive force control is provided without the acceleration/deceleration operation while a target running state is set,” [0060] “Even during the engine running mode using the engine 12 as the power source for running, the electric energy from the first motor generator MG1 under regenerative control and/or the electric energy from the electric storage device 24 are supplied to the second motor generator MG2, and the second motor generator MG2 is driven (subjected to power running control) to apply a torque to the drive wheels 36, thereby performing a torque assist for assisting the power of the engine 12. Therefore, the torque assist is performed by the second motor generator MG2 as needed even in an engine running region of FIG. 5.” Examiner notes that the engine is running and drive force control is provided without the acceleration/deceleration operation. Motor is used apply a torque to the drive wheels.)
It would have been obvious for one of ordinary skill in the art to modify the teachings of having two different power sources as taught by Yamada with each power source being prioritized in different situations as taught by Tatsushiro. This modification would have been done to improve fuel efficiency. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erick Detweiler whose telephone number is (571) 272-3324. The examiner can normally be reached on M-R 7:30-4:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached at (571) 270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Erick Detweiler/
Examiner 
Art Unit 3664

/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664